t c memo united_states tax_court john livingston jr petitioner v commissioner of internal revenue respondent docket no 24192-06l filed date john livingston jr pro_se jeffrey s luechtefeld for respondent memorandum findings_of_fact and opinion swift judge in this sec_6320 lien case petitioner seeks reversal of respondent’s determination that petitioner is liable as a responsible_officer under sec_6672 for trust fund employment_taxes trust_fund_taxes relating to periods ending date through the relevant periods the threshold issue for decision is whether--in this collection case under sec_6320 and 6330--we have jurisdiction to review a supplemental determination of respondent involving trust_fund_taxes where we did not have subject matter jurisdiction over trust_fund_taxes when respondent made an original determination with respect to petitioner and the same trust_fund_taxes involved herein unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in florida during the relevant periods petitioner was employed at jet welding erection inc jet welding a florida corporation for the relevant periods jet welding did not pay approximately dollar_figure in trust_fund_taxes withheld from employee wages in a date letter to petitioner respondent proposed to treat petitioner under sec_6672 as a responsible_officer for jet welding and to assess against petitioner jet welding’s unpaid trust_fund_taxes for the relevant periods petitioner never received respondent’s date letter and petitioner did not appeal respondent’s proposed assessment on date respondent assessed against petitioner the dollar_figure unpaid trust_fund_taxes of jet welding and mailed to petitioner an initial notice_and_demand for payment in early date respondent filed a notice_of_federal_tax_lien nftl relating to the above trust_fund_taxes assessed against petitioner and respondent mailed petitioner a copy of the nftl and an explanation of petitioner’s right to a collection appeals_office hearing under sec_6320 on date petitioner timely filed with respondent a form request for a collection_due_process_hearing relating to the nftl on date respondent and petitioner participated in a telephone collection hearing relating to the filed nftl during the hearing respondent’s appeals officer determined that because petitioner failed to appeal the date letter proposing that the trust_fund_taxes be assessed against petitioner petitioner was precluded from raising any issue concerning his liability therefor during the appeals_office collection hearing on date respondent made a determination under sec_6320 and mailed to petitioner a notice thereof original determination sustaining the filed nftl petitioner disputed this original determination by filing a collection action under sec_6320 in the u s district_court for the middle district of florida at that time petitioner’s challenge to respondent’s collection determination could be filed only in a federal district_court because we lacked subject matter jurisdiction over trust_fund_taxes see sec_6330 on date respondent filed a motion in the district_court to remand petitioner’s case to respondent’s appeals_office on the ground that because petitioner had never received respondent’s date letter petitioner had not had an opportunity to appeal administratively respondent’s assessment against petitioner of jet welding’s delinquent trust_fund_taxes and should be given that opportunity with respondent’s appeals_office on date on remand from the district_court respondent’s appeals_office held a second hearing with petitioner on date respondent sustained his assessment against petitioner of jet welding’s outstanding trust_fund_taxes and respondent issued a supplemental determination against petitioner to that effect respondent’s supplemental determination was labeled a notice_of_determination and advised petitioner that if you want to dispute this determination in court you must file a petition with the united_states tax_court for a redetermination within days from the date of this letter on date petitioner filed the petition herein - - opinion this case presents the situation wherein the effective date of an amendment to sec_6330 which gave us subject matter jurisdiction over trust_fund_taxes falls after respondent’s original determination herein but before respondent’s supplemental determination the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 85_tc_527 before its amendment in sec_6330 provided that a taxpayer could appeal to this court an adverse collection determination by respondent’s appeals_office only in cases where we had jurisdiction over the underlying tax_liability thus lacking underlying subject matter jurisdiction over trust_fund_taxes before the amendment to sec_6330 became effective we did not have jurisdiction in collection cases under sec_6320 and sec_6330 to review respondent’s determinations to assess and collect responsible_officer trust_fund_taxes under sec_6672 130_tc_88 114_tc_171 rustam v commissioner tcmemo_2005_42 sec_6330 was amended and this court was given jurisdiction to review respondent’s collection determinations without regard to the type of underlying tax_liability that was involved but this amendment was made effective only for determinations made by respondent after date see pension_protection_act of publaw_109_280 120_stat_1019 130_tc_44 because respondent’s original determination was made on date before the effective date of the above amendment giving us jurisdiction over collection determinations relating to trust_fund_taxes respondent’s original determination provides no basis for us to exercise jurisdiction because respondent’s date supplemental determination was made after the date effective date of the above amendment a question arises as to whether respondent’s supplemental determination provides a basis for us to exercise jurisdiction over the trust_fund_taxes in issue in ginsberg however we explicitly addressed this question and answered it in the negative ginsberg v commissioner supra pincite a supplemental determination notice is merely a supplement to the original determination notice and relates back to the original determination notice it is not a new determination and does not provide the taxpayer any additional appeal rights fn refs omitted as noted respondent’s date supplemental determination erroneously informed petitioner that he could file a petition in this court and it was erroneously labeled a notice_of_determination however despite the erroneous label we have held that the right to question the jurisdiction of this court cannot be waived by the actions or inactions of a party rustam v commissioner supra see also 114_tc_268 affd 22_fedappx_837 9th cir respondent’s date supplemental determination relates back to the date of the date original determination this court does not have jurisdiction over this matter because the original determination was issued on date before this court was given subject matter jurisdiction over respondent’s determinations under sec_6320 and sec_6330 relating to sec_6672 trust_fund_taxes an appropriate order of dismissal for lack of jurisdiction will be entered
